UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7597


JAMES MESHACH LOMAX,

                Plaintiff – Appellant,

          v.

COLIN OTTEY, M.D.; GREG FLURY, P.A.; FRANK BISHOP, Warden;
BOBBY P. SHEARIN, Former Warden; R. RODERICK, Case
Management Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-02180-DKC)


Submitted:   March 14, 2016                 Decided:   March 16, 2016


Before MOTZ, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Meshach Lomax, Appellant Pro Se. Serra Aygun, Carolyn
Israel Stein, BONNER, KIERNAN, TREBACH & CROCIATA, LLP,
Washington,   D.C.;   Elizabeth   Erin   Pavlick,  UNITED STATES
DEPARTMENT   OF   DEFENSE,   Washington,   D.C.;  Nichole Cherie
Gatewood, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James   Meshach    Lomax   appeals     the    district   court’s     orders

granting summary judgment to defendants in this action filed

under 42 U.S.C. § 1983 (2012), and denying reconsideration.                     We

have     reviewed   the    record       and   find    no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.    Lomax v. Ottey, No. 8:14-cv-02180-DKC (D. Md. filed Aug.

4, 2015 & entered Aug. 5, 2015; Sept. 24, 2015).                       We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the   materials     before    this    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2